PER CURIAM.
This appeal brings on for review the action of the court below in denying the appellant’s petition for an order requiring the debtor in possession in a reorganization proceeding to disburse to security creditors a certain amount of the accumulated funds in the debtor’s possession from current business operations, a proposed plan for the debtor’s reorganization not having been fully perfected or consummated. All that is now before us is a question as to the District Court’s exercise of its discretion with respect to the appellant’s incidental supplication. In the circumstances shown, we fail to see how we could justifiably say that the action taken by the court below in the one matter here involved constituted an abuse of discretion. The order of the District Court is therefore affirmed.